Archibald Cox: Mr. Justice Black, may it please the Court. We think there are three answers to the argument that the petitioners in 51 and respondents in 31, the plaintiffs might make with respect to the county of origin and watershed statutes. The third of the three that I want to develop, I simply mentioned the other two. The first is that we think that Section 8 of the Reclamation Act when it requires the Bureau to conform to state law is talking about the rights that the Bureau must respect in making a taking. That is to say, you may not wipe out state right if the right exists by state law, you must take it but you can't override it, and that it does not limit the power of the Bureau and the administration of the project which would include the taking of rights under state law. This we think is settled by the Ivanhoe case where the Court drew a distinction between the administration of project and the recognition of state rights in acquiring land and water rights of the project. Second, we think that in any event, the California watershed in county of origin laws have no application to the Friant Dam, Madera Canal and Friant-Kern Canal to that part of this project. We think that's the two reasons. In the first place, California did not purport to make its watershed law applicable to the United States until 1951. And at that time, this project was substantially completed. Now, we think it exceedingly unlikely that either California or the Congress in enacting the Reclamation Act intended to give the state power ex post facto to control the building and taking of rights for federal projects. Now, the reference -- now, I invite Justice Goldberg's attention to this particularly. The references in Mr. Rowe's brief to congressional declarations referring to the state county of origin and watershed laws are very misleading. If you read the entire statute, these come from the acts making preliminary appropriations for studies, the one on page 16 in his brief is for the American River Unit of the Central Valley project. Now, for our template in that, well, it's up here some place, way north in any event of the south -- the branch of the San Joaquin we're talking about. And it speaks of a -- shall make recommendations, this is in making the feasibility report, which precedes construction, shall make recommendations which with respect to that aspect of it deal -- had conformed to the state law. Our third point, and the one which I really think is dispositive and that I want to take the rest of my time dealing with, is that we think it is very plain that there has been no violation of the state laws. Once that meaning is correctly understood, that assuming we're required to conform to them, we have conformed to them a 100%. This requires treating them separately and you will find a great deal of useful information about the state laws even if you don't feel bound by the interpretation, and the opinion of the Attorney General of California which is in 25 opinions of the Attorney General of California beginning at page 8, that's a general discussion, 25 opinions Attorney General of California page 8. It's not referred – and that's it's in a footnote, it's not in our brief, and it has a great deal of useful background. Now, it's necessary to talk about these statutes separately and I speak first to the county of origin. It has no application here at all for these reasons. California back in the 20s, when water began to be getting short, hit upon a scheme whereby the State would acquire all the water rights theretofore unappropriated because there had been people who had made appropriations. There had been riparian rights, but California made a filing for everything over and above that. Then the -- a state official was authorized under certain circumstances to release filings or to assign the State's filing to other people. And the county of origin statute says, “No priority under this part shall be released, nor assignment made of any appropriation that will in the judgment of the Department of Finance deprive the county which appropriated water, I must have made a mistake but deprive the county of any such water necessary to the development of the county. But if we speak, it was a limitation on his power to make assignments and it was a limitation that he shouldn't make assignments when in his judgment the water was necessary in the county. Now, in this case, the United States did get an assignment and even if it hadn't, there would under this statute, be no right that could be asserted here under the county of origin statute because the only thing they would have the right to do would be to go to the Department of Finance and try and get an assignment themselves. They haven't been able to have done that so that we think that statute is entirely inapplicable. Now, with respect to the watershed statute, it seems to us that they add absolutely nothing to the case of the riparian and overlying owners for this reason. The watershed statutes which are as conveniently set forth as anagram at pages 381 and 382 of the light-colored volume of the record, that's the opinion of the Court of Appeals.
Speaker: [Inaudible]
Archibald Cox: It's, no at Volume 7, that's the light-colored one.
Speaker: What page?
Archibald Cox: Pages 381 and 382.
Speaker: [Inaudible]
Archibald Cox: Well, perhaps, Mr. Veeder can give it to me. I've got a little time left for that. These statutes, you will note taking Water Code 11460 at the bottom of 381, in the construction and operation by the department of any project under the provisions of this part, a watershed area where water -- wherein water originates, an area immediately adjacent thereto which conveniently be supplied from water there from shall not be deprived by the department directly or indirectly of the prior right to all water reasonably acquired to adequately supply the beneficial needs of watershed. This applies to the way the State Water Department shall operate its projects. Now, assuming that it is applicable to the way the United States uprights its projects, which seems doubtful, it's still quite clear that it applies only to people who are hoping to acquire rights in the stream by appropriation in the future and they have the right to go and make a filing intending to show that they can use water. This is made very clear in the California Attorney General's opinion. No inhabitant of the watershed of origin becomes possessed of any presently vested title or right to any specific quantity of water as the result of this statute. As the need of such an indivi -- inhabitant develops, he must comply with the general water law of the State, that is he goes and tries to make a filing in the court. I'm reading from the opinion of the Attorney General of California, the one that I've referred the Court to a moment ago. He goes and tries to make filing, he must comply with the general water law of the State both substantively and procedurally to apply for and perfect a water right. Now none of the overlying and riparian owners that -- may I take the liberty of going out a few minutes, Mr. Justice Black, None of these riparian or overlying owners have gone to make the filing and they have no need to make the filing, because they as riparian owners do have a vested right and the statute deals with people who hope to get rights in the future with the protection of people who don't have any water right at the present time, but who may later want it and the statute has an effort to protect them as in that time. Now, what protection does it give them? Part of the answer to that is in Water Code 11461, the first full section quoted on page 382. In no other way than by purchase or otherwise as provided in this part shall water rights or watershed area or the inhabitants be impaired or curtailed by the department. But the part gives the Department power to take by eminent domain. Now, in the opinion of the Attorney General and in the portion that it's quoted by Mr. Rowe, the Attorney General said, “Well, you can't condemn these water rights, any rights under the watershed statute until the inhabitant has gone and made a filing because these are future things and you can't take them away until they inchoate something, has been vested but he goes on and says in the opinion, once it is vested then it can be condemned. Well now, these people, assuming the statute applies to them at all which is dubious because it's intended to these people over those who have vested rights, at the very least they have their rights are vested, the riparian and overlying owners, and therefore assuming the statute applies to us, we were in a position to condemn them either by eminent domain proceeding or by appropriation of taking, and that to the extent that we interfered at all is what we say we've done.
Potter Stewart: That takes you back to argument number one in your answer, wasn't it? That that -- that all you had to do was respect property rights in water under state law if that's all the Reclamation Act requires.
Archibald Cox: Yes, except that I suppose it takes me back by two different routes. The first route is by the route of the Ivanhoe case. There's the reclamation where it doesn't require to do any more than pay it.
Potter Stewart: Than pay.
Archibald Cox: Now this one says that by state law we're entitled to take. I don't mean directly but the state law recognizes the power once these rights become vested to take them by eminent domain so that we don't have a case, Justice Stewart --
Potter Stewart: I see what you mean.
Archibald Cox: The second argument -- well -- no, the first argument takes care of the case where the state law might say you can't condemn rights under the county of origin statute, then I would have to rely either on my Ivanhoe argument or my argument that this can't -- doesn't apply to this aspect of the project because it would be retroactive that kind have been intended. My ultimate rule says that under state law as soon as these become vested, they can be condemned and that either they are vested so they could complete the dam here or the will of the risk, there's been no violation. I guess it doesn't --
William O. Douglas: [Inaudible]
Archibald Cox: No, we think --
William O. Douglas: [Inaudible]
Archibald Cox: You can interfere with the flow of water. This is what we're alleged to of -- which what's been alleged to have been done here. Indeed, it would seem to me that those difficulties, Justice Douglas are a very good illustration of the essential flaw in the argument of the Court of Appeals that we didn't take the steps necessary to exercise our authority to condemn these rights. Because what -- there's a point about how shutting off the dam of most watersheds affected this underground water. We say that it didn't affect it at all. They say it has a tremendous effect on it. Experts don't write on both sides. Now, if we were required in advance to describe exactly what we were taking from the defendants so many gallons of water, so many acre-feet of water, we would be in a terrible position. If they were right and we understate it because our experts understated the amount of damage, then under the theory of the Court of Appeals, the whole project can be enjoined and the physical solutions provided. On the other hand, if we --
Speaker: [Inaudible]
Archibald Cox: Oh but --
Speaker: [Inaudible]
Archibald Cox: Well, but suppose we haven't, suppose we had filed but we undoubtedly would have been if we had chosen to proceed by condemnation whereas to condemn the riparian rights. We deny that we've affected these overlying rights so that if -- now, that's --
Speaker: [Inaudible]
Archibald Cox: Well -- and that's what I'm -- that's the point I was trying to make. Should the whole progress of the federal project be dependent upon whether a District Court finds that we made a mistake in believing our experts rather than believing the other side of experts?
Speaker: [Inaudible]
Archibald Cox: Well, that seems to me that I am trying to argue that that is what the position that the Ninth Circuit opinion puts us in and I think it does.
Speaker: [Inaudible]
Archibald Cox: And why -- what was wrong with it? They didn't say we had to file in condemnation. They said that we didn't succeed in taking because we didn't state sufficiently exactly what we were taking. Now, I take it that that means if we didn't strongly been here exactly where the lines led. There's --
Speaker: [Inaudible]
Archibald Cox: Well, if --
Speaker: [Inaudible]
Archibald Cox: Yes. I thought it is.
Potter Stewart: You said that you had to take it all, isn't it -- isn't it about the point if you're going to do it this way. Now, the partial taking was simply a trespass.
Archibald Cox: I -- and we have to take it all apparently as they would define all --
Potter Stewart: Yes.
Archibald Cox: -- rather than as we would define them.
Potter Stewart: Yes.
Archibald Cox: Now, what is all is something that's uncertain.
Potter Stewart: Subject to an argument.
Archibald Cox: And by of course, basically our point is that that argument should be resolved in the Tucker Act and not by tying up the whole project, that otherwise, and I think this does follow Justice Douglas that otherwise, wherever we made a mistake, wherever our experts didn't guess what the District Court would call, we were subject to an injunction tying up an entire reclamation project until we went and made new filings while they're putting us to make new filings for taking as a simpler way as to have the whole thing settled in a Tucker Act suit.
Speaker: [Inaudible]
Archibald Cox: Yes.
Speaker: [Inaudible]
Archibald Cox: Well, the State Water Board in a proceeding after the completion of the case of the District Court did find that there was no water left over and above the assignment that California made to us, that's right. So that there is a point I hadn't well done because it came after the closing of the record, but so far as Fresno was seeking a declaratory judgment that she had rights in the natural flow over and above us, the State Water Board has decided it the other way. I'm afraid I've extended the liberty that you gave me too far.
Claude L. Rowe: To briefly answer opposing counsel, opposing counsel said that the underground water rights have not been affected, the District Court held that if the Bureau of Reclamation plan were put into operation without check dams, 100,000 acres of land would be destroyed and 200,000 would be damaged. Nobody ever appealed from that opinion. It was affirmed by the Ninth Circuit. There's been no appeal on that point. So I do not think that it is a proper subject for discussion now. I'm not -- counsel has been liberal with me. I made mistakes in some of my quotations but I do point that out. Now, counsel says that the county of origin should not apply or it does not apply, I might just briefly point out one representation of the Bureau to Congress in that regard. That is in Senate Document 13, 81st Congress, page 65. It appears at 146 of the large brief and this is what the Bureau has consistently represented to Congress. “In addition to respecting all existing water rights, the Bureau in this report has complied with California's county of origin legislation which requires that water shall be reserved for the presently unirrigated lands of the areas in which the water originates to the end, that only surplus waters will be exported elsewhere.” I think that destroys any thought that there can be a condemnation or taking by eminent domain and it also destroys any contention without interpretation that the Act of 1949 does not apply. Yes.
Byron R. White: [Inaudible]
Claude L. Rowe: -- anything. I did not say that, sir. I think we're only entitled to pay something that is reasonable when it gets beyond --
Byron R. White: [Inaudible]
Claude L. Rowe: Yes.
Byron R. White: [Inaudible]
Claude L. Rowe: Well, I told you under that -- under the theory, we -- the City of Fresno has two rights. It has the right in my opinion to have the amount they need to run down the river. The Bureau of Reclamation officials have pointed out it can be pumped over the bank and into the city, however, I told you we're willing to pay for it. Although we have that right, I think without paying for it provided we go down to the river and get it, we're asking to pay a reasonable amount. We have a second right under the Central Valley Project Act and wherein the service area as shown by this map, Exhibit 6 put out by the State of California in the 1950s. And under that, if I have the right to go down and by a post extent, we're entitled to use the government service and -- but we're asking not to be blocked in that by having an unreasonable rate charge. Now, does that answer your question or --? If we can get the water we'll pay a reasonable price and a lawful price for it.
Speaker: [Inaudible]
Claude L. Rowe: Yes, yes, yes.
Speaker: [Inaudible]
Claude L. Rowe: I think that --
Speaker: [Inaudible]
Claude L. Rowe: Well, let's look at it from a different point of view. I have shown that since 1950 in the nine years instead of the 183,000 acre-feet, the plaintiff's asked to go down the river under physical solution the Government has actually released 626,000 acre-feet a year. So that there is water, I have shown that the district may become water logged. I don't think that the provision in the Act of 1939 saying, “You cannot affect agriculture” would apply but --
Byron R. White: [Inaudible]
Claude L. Rowe: Alright.
Byron R. White: [Inaudible]
Claude L. Rowe: Yes, we would.
Byron R. White: [Inaudible]
Claude L. Rowe: Yes. I am going to point this out. We have in our original suit, we set have forth our two applications. This is the municipal system. We filed application by -- in the -- about 1930 to appropriate. The Government has application. The District Judge we ask that our applications be given priority over the Government on the ground that the Water Rights Board had enacted a delay in administrative procedure. The Water Rights Board then started to act. The District Court enjoined their action until he made his decision. He made his decision stating the District Court did that. The City of Fresno had priority under the county of origin. Senate backed the Water Rights Board. They advertised all the people in the -- along the river came in and I don't know whether out of order, but I wrote for a copy of that decision. The State Water Rights Board put ten conditions that gave the water to the Government. First, that they recognize vested rights on the river. Secondly, that they take care of the City of Fresno at least to the extent of 50,000 acre-feet, Fairfield Water District to the extent of 3,500 feet who were a party at --
Byron R. White: But the state law [Inaudible]
Claude L. Rowe: No, the Government was given a permit subject to 10 conditions, one that they give the City of Fresno at least 50,000 acre-feet of water or more if the city would get upon. What did you say?
Byron R. White: [Inaudible]
Claude L. Rowe: No. And in their decision, it said, their entire decision is subject to final decision in this Court.
Speaker: [Inaudible]
Claude L. Rowe: Yes.
Speaker: [Inaudible]
Claude L. Rowe: No. The United States Bureau of Reclamation Engineer, very honestly and fairly and at great risk, said the City of Fresno and testified needed a 100,000 acre-feet.
Speaker: [Inaudible]
Claude L. Rowe: Yes.
Speaker: [Inaudible]
Claude L. Rowe: Subject to our right to appeal to this Court to get some more. Yes, yes. And --
Speaker: [Inaudible]
Claude L. Rowe: Well, eventually by the year 2000 --
Speaker: [Inaudible]
Claude L. Rowe: No, we're really waiting for the final decision in this Court. We are using between 60,000 and 65,000 acre-feet. We can safely pump 30,000 and as my brief will show, every 10 years, the City of Fresno increases 46% in population and area. So it won't take long to use the water. The Water Rights Board also gave the Fresno Irrigation District water were located in the middle of the Fresno Irrigation District, 86,000 acre-feet but they never gotten that contract and that is in the same area. Pardon me. As we said, we feel if there are any other questions. Alright --
Speaker: [Inaudible]
Claude L. Rowe: Well, it's set forth in the brief. I can point it out the city engineers estimate is set forth in this green brief, just a minute. At page 83, they estimate by 1980 a use of a 111,000 acre-feet, that would be 21,000 acre-feet more than the 60,000, and the 30,000 we can safely pump. By the year 200,000, we would be shy a 107,000 acre-feet, I mean 2,000, pardon me, [Attempt to Laughter] would be shy 177,000, and that's at page 83, the estimate. Now, I have pointed out on the reasonable determination of what is reasonable. The districts admit that we are -- the municipalities are going to have to pay $29,667 -- $29,667,000. That the cost, construction cost -- that is on construction costs are only $9,091,000. If you add 2.5% interest that is charged over 40 years, since the money is out for only half of the time, the interest will increase the cost 40% adding that -- added interest cost, would bring up what we should pay to $12,828,000 as against the $29 million charge. We think the facilities are much less but just to show why we feel are violating the Act of 1939. Now, on the waiver --
Speaker: [Inaudible]
Claude L. Rowe: Yes, I want to say -- I say that I shouldn't be one to complement such a high standing man as the Solicitor General, but he's been extremely fair in his argument and the Bureau engineers had been very fair with us. And when -- also the -- it may have been the Solicitor that allowed that to go into our contract. But we think we -- our contract was very fair. We've shown the dire need of the City of Fresno. I'll not go into that, page 46 and 47 of the green brief that shows how that off we are, 100-foot drop in four years in areas near us. Now, on the waiver of immunity, we are standing fundamentally on the theory that even on the case that's cited by the Solicitor, that when an administrative official goes beyond the powers given him by Congress as he's done in our contention by charging profit on top of interest then we are entitled to sue the local official and get justice. Supposing the Postmaster General would charge 6 cents for the new price in stand, it certainly wouldn't be affecting the United States Treasury if somebody files a suit to get stamps at the rate that the Government has set forth. So we feel we're entitled to same on the water. Now, on waiver of immunity, my time is nearly over, I would just like to point out in our -- the city's original complaint, they asked an adjudication between the filings. The Court decided it had to go through the administrative agency, now which is correct. The administrative agency gave the Government the filings after complete advertising and if it is proper, I had written to Water Rights Board, I didn't have a copy of the decision if it's proper to offer this decision at this time that just came in air mail from the State Water Rights Board, I will leave it with the Court, these conditions were put in. There was general advertising and people clear down here because of delta, you can see that delta associations were in, every Irrigation District, everybody was given a chance to come in. I'll leave that with the Court with that general adjudication. It was done under California law. There was no appeal. There is an appeal provided by the Court to the courts. The Government didn't appeal. The city didn't appeal. We have gone ahead and that appeal has said, “It's up to this Court being the final Court in so many words to decide how much water we're entitled to and at what price and I feel that that goes far beyond the Jennings case or any case cited. Now, another thing, the Government announced and it's taken by eminent domain except for the exchange here, everything below Gravelly Ford. There are 238 decisions or rulings by the District Court and all the districts were parties and taking that altogether, I don't think there's any case in existence that will say there hasn't been under those facts, the general adjudication. It's -- it was advertised, everybody appeared, and I'll submit that to this Court, but we're relying on the Grimes case that you can't -- the Secretary of the Interior, it is Congress and not the Secretary of the Interior that provides for welfare legislation. Thank you.
B. Abbott Goldberg: Yes, Your Honor. The general position taken on behalf of the districts, is that all the water rights in this case which are necessary for the operation of the project have been taken that by that taking title has vested in the United States, but there is nothing further to do in these cases except you dismissed them in trial. Now, before going into that general subject, I'd like to pause a moment on the question of the counties of origin and the areas of origin. As Mr. Cox has pointed out, there are really two different sets of statutes here, the county of origin statute, sometimes talked about is a statute water code -- California Water Code Section 10505 which is a scheme for withdrawing unappropriated water so that it may be used in the development of coordinated water projects. And assignments of those applications can be made in the discretion at the time of this case, the State Director of Finance, if in his judgment it will not deprive the county of origin of the water necessary for its development. Such assignments were made in this case bearing the record in Volume 1 at pages 110 to 111. The more difficult problem is the problem of the so-called watershed protection statutes or area of origin statute which gives a preferential right really to project service.
Speaker: [Inaudible]
B. Abbott Goldberg: We have two briefs, Your Honor. We have a yellow one which is a reply brief in number 51 and we have a green one which is our opening brief, that's it. That's it.
Speaker: [Inaudible]
B. Abbott Goldberg: I beg your pardon, sir. That's it. Now, the county -- the area of origin statute is really a right to preferential service from state water projects and by preferential service, I do not mean a price preference in any sense. As developed by the Attorney General of California in the opinion to which Mr. Cox referred, you'll see that the county of origin statute -- excuse me, the area of origin statute or watershed protection statute can be viewed in three different ways. One, what is its impact on vested rights within these areas of origin. Well, the answer to that appears in the statute itself. It says, “In no other way then by purchase or otherwise as provided in this part, this is California Water Code Section 11461 at page 382 of Volume 7 of the record. The vested rights within the area of origin can be condemned. There is no restriction in state law on their condemnation. The next is and this appears in the Attorney General's opinion, the 25 Opinions Cal. Attorney General, I believe it's at page 22. Yes, sir.
Speaker: [Inaudible]
B. Abbott Goldberg: No, I used to be an Assistant Attorney General.
Speaker: [Inaudible]
B. Abbott Goldberg: At present, I am Chief Deputy Director of the State Department of Water Resources but my appearance in this case is simply as a member of the bar of this Court representing the 13 irrigation and other districts involved here as if they were my private clients.
Speaker: [Inaudible]
B. Abbott Goldberg: No. I was not representing the districts.
Speaker: [Inaudible]
B. Abbott Goldberg: No, I am not.
Speaker: [Inaudible]
B. Abbott Goldberg: Well --
Speaker: [Inaudible]
B. Abbott Goldberg: California was in this case and I may say as long as the subject came up through Mr. Justice Goldberg, I urged on Attorney General Moss that the participation be continued, however, for reasons which are his, he declined to participate further.
Speaker: [Inaudible]
B. Abbott Goldberg: No. Now, as I say, the next element of the area of origin statute which I'd like to mention is the effect that that statute might have as giving a preferential right to appropriate a surplus water to uses within the areas of origin and that I was referring to page 22 of the opinion of the Attorney General 25 Ops. Cal. Attorney General. Well, the Attorney General then said, when the priority, meaning the inchoate priority of the inhabitants of the watershed of origin, asserted by such an inhabitant, is asserted by such an inhabitant and with its aid, he acquires and becomes vested with a water right in accordance with Sections 1200 to 1800 of the Water Code which is the procedure for applying for a permit and eventually getting a license to divert surplus water, the authority to appropriate such water right may be purchased or condemned by the authority if necessary for the purposes of the project. So when the inchoate priority becomes vested, it too may be purchased. However, the situation in which we find ourselves in this case is this. Fresno undertook to obtain authority from the state to divert water in accordance with its applications which have been referred to by Mr. Rowe and that authority was denied by the State Water Rights Board. And having had that authority denied by the State Water -- State Water Rights Board, Fresno has no standing to assert it's any preferential use in -- because of its location in an area of origin under that heading. It has no vested right. It has no preferential right. It has no right to appropriate surplus waters. So what does Fresno have by virtue of its standing in the area of origin and what -- and I relate this to the various statements which the interior officials made -- have made from time to time. What does Fresno have? It has a right to project service and that right to project service of course has been given to it through the medium of the contract for 60,000 acre-feet at $10 an acre foot. Now, there is nothing -- yes sir.
Arthur J. Goldberg: [Inaudible]
B. Abbott Goldberg: Yes, sir.
Arthur J. Goldberg: [Inaudible]
B. Abbott Goldberg: It's vested -- its vested rights, and I will come to this in a moment, its vested rights, if it had any, have been taken by the United States. It has --
Speaker: [Inaudible]
B. Abbott Goldberg: In my opinion, it would not, because in my opinion, it's outside the area of influence of the groundwater for San Joaquin but it is conceivable that it would.
Speaker: [Inaudible]
B. Abbott Goldberg: And it has no right now except to the right to project service and that right to project service as far as state law is concerned is not a right to service at any form of preferential prices. It's simply a right to project service on the same standing as other users. So in our opinion, the county of origin statute and the area of origin statute have nothing to do with this case any longer, indeed if they ever had anything to do with it and the only question before the Court really is whether these water rights have been taken by physical seizure through the operation of Friant Dam and it is to that subject to which I would like to address the balance of my argument. Now, the way in which a water right appears to be taken by a seizure, is the same way in which any other use up front, is taken by a physical seizure or right to light or right to air. It's when the United States demonstrates an intention to subordinate that right to the federal purpose or the public purpose and to proceed to implement that intention and it is not necessary for the implementation of that intention actually that the water right itself – excuse me, that the water itself be seized and then that connection I point to Gerlach because as Gerlach, particularly the opinion in the Court of Claims, but it is reflected in the opinion in this Court at page 755 or 339 U.S. The taking in Gerlach was held to have been -- to have occurred on October, I think 21st, 1941, at which time the Gerlach plaintiffs were getting just as much water as they have ever gotten. The taking in that case occurred not because they had been deprived of water, but because the United States had manifested its intention and had implemented its intention by closing Friant Dam to take those rights. Now, of course the importance of detention of water is that it may be evidence indicating the intent with which the United States has been acting and that is referred to in the leading case on this subject, the Portsmouth-Harbor cases which we have cited in our briefs. But actually, the intent may be proven not only by physical occupation of the property involved but it may also be approved in a number of other ways, for example by express admission and here, of course, we have a number of expressed admissions. To take some of them just chronologically, we have the letter from then Regional Director Boke in 1947. By the way, the record has a misprint, it indicates 1957 which is obviously incorrect, it was 1947 when he wrote to the named plaintiffs in the Rank case and said, it has been indicated by some people that a taking occurred in October of 1941 and if you do not wish to lose your rights, you'd better act on them before the sixth anniversary of that taking date. Then we have the Rowes' letter which appears in the record in Volume 7 of the record, pages 5 and 6. Acting Secretary Rowes of the Department of the Interior spelled out again but he decided that the rights be taken by the process of eminent domain. And then we have the McKay letter of 1953 during the course of this lawsuit where Secretary McKay spelled out in some detail his plan for the operation of the street and those two latter letters set out the McKay letter particularly with some specificity the standard by which the stream will be operated and that standard is that enough water will be led through Friant to have a flow of five cubic feet per second pass the downstream boundary of each holding between Friant and I think it is Gravelly Ford. Another piece of evidence --
Speaker: [Inaudible]
B. Abbott Goldberg: I conclude from that letter, sir, that it has been unequivocal in declaration of intention to take such of the plaintiff's rights as our -- in excess of the amounts necessary to maintain the five-second foot flow. By the way to maintain the five second foot flow, it may take a good deal more than five-second feet through Friant.
Speaker: [Inaudible]
B. Abbott Goldberg: Yes, five-second feet passed each user. This is spelled out in the settlement. This is the same standard as the settlement contracts. It's rights at the -- it's five second feet, past the downstream boundary of each holding plus, Your Honor, the right to pump as the water goes past and there is no limitation on that right to pump.
Byron R. White: Well apparently the -- the courts below felt that there's enough of a deprivation over and above that five, second feet -- feet pass each user to warn an injunction.
B. Abbott Goldberg: The -- the court below -- let's take the District Court first. The District Court originally held that these rights could not be taken by the exercise of the power of eminent domain that for various reasons, these rights were in the reach between Friant and Gravelly Ford were exempt from taking. The Court of Appeals held that the rights were not exempted from taking -- excuse me -- then on its opinion on the merits, the District Court somewhat ambiguously indicated that the rights might be taken, but that they had to be taken by the process of judicial proceedings. Then in the Court of Appeals, it was held that the rights could be taken in this without equivocation and without equivocation that they could be taken by a physical seizure as well as by judicial proceedings. But that in fact there had not been an exercise of the power of physical seizure and my argument is direct with the proposition that in fact the dist -- the Court of Appeals was in error when it said that the power of physical seizure had not been effectively exercised.
Speaker: [Inaudible]
B. Abbott Goldberg: To my knowledge, no. I have collected the --
Speaker: [Inaudible]
B. Abbott Goldberg: Alright, let --
Speaker: [Inaudible]
B. Abbott Goldberg: Let's go back a little bit. What do you mean by hurt? If you mean by hurt without a water supply entirely, the answer is no. Nobody has been hurt in the sense that he has been actually deprived of the water supply that his land has been rendered barren but -- excuse me. If you mean -- if --
Speaker: [Inaudible]
B. Abbott Goldberg: What -- what is the nature of the harm? The harm is that the water level may be different than it has been before. It's only the difference between what would have been say by second -- well actually you better say about 200 second feet going pass Friant in 2000 --
Byron R. White: Quantity of water [Inaudible]
B. Abbott Goldberg: The quantity of water available to the users would be the same.
Byron R. White: [Inaudible]
B. Abbott Goldberg: That is right. Now, it may be harder and I'll come to this in a moment, it may be harder for him to get it out of the river because as the flow is cut down, the river meanders away from the pumps and so on.
Speaker: [Inaudible]
B. Abbott Goldberg: Yes, not -- and not at his expense, the Government has consistently offered to bear the expense of deepening wells in the upland if that's the way you want to get it or putting horizontal wells in the riverbed and so on.
Speaker: [Inaudible]
B. Abbott Goldberg: Well, there's been the taking of the level. And that's what the -- I take it that's what the Gerlach people recovered from.
Speaker: [Inaudible]
B. Abbott Goldberg: It promised that the downstream boundary of each of these several hundred holdings in this area down to Gravelly Ford.
Speaker: [Inaudible]
B. Abbott Goldberg: Yes.
Speaker: [Inaudible]
B. Abbott Goldberg: Yes, yes. The flow has to be much larger. It varies with the usage. Beae in mind that all the riparians in this area are permitted to take all the water they needed. It may be harder for them to get it, but they're permitted to take all the water that they need for riparian users and indeed so our appropriators.
Speaker: [Inaudible]
B. Abbott Goldberg: Yes and as far as the actual flows are concerned, you can get some idea of what's involved. I made a little tabulation during the irrigation season, took the maximums in June and in the minimums in September and during the last five years, you find that in June, the flows range some place between 5,000 second feet at Friant and 300 at Friant. And I may say that it was that high at Friant presumably because they were still making flood releases in June or they may have been making a release to satisfy the exchange contract along with Gravelly Ford due to a shutdown for some reasons in the Delta-Mendota Canal. Now, in September, you'll find that the flows have been as low as 83 feet per second and as high as something in excess of 140. Now, the reasons why the flows vary in this manner through Friant is that if the irrigation season progresses, there is irrigation in the area largely from the Kings River as they are now indicated in our map and that irrigation causes groundwater to drain into the river so that in some regions of the river, it is a drain rather than a source of supply.
Speaker: [Inaudible]
B. Abbott Goldberg: It had to do with two things, Your Honor. First of all, may I explain the presence of the physical solution? The physical solution is a form of conditional decree which is employed in cases where a “would be appropriator” has no power of eminent domain over other users on the stream. If you have the power of eminent domain, then there is no need for a judicially imposed physical solution. If you don't have the power of eminent domain, then the California court says, “In order to get the maximum beneficial use out of the water, we will devise a scheme whereby you as a private would be appropriate can take surplus water and provide compensation of appropriate sort to the other users on the stream without affecting their use”.
Potter Stewart: Compensation in terms of water.
B. Abbott Goldberg: Yes, compensation in terms of water. It might, however, include compensation in terms of extra payment for deepening the wells. I don't think it requires compensation in terms of delivering actually so and so many acre-feet out of the stream.
Potter Stewart: Okay. If the court will say, we'll enjoin its appropriation unless you provide for this.
B. Abbott Goldberg: Yes, yes. The typical case is East Bay Municipal Utility District against the City of Lodi. The East Bay Municipal Utility District is a district serving the area around Oakland and Berkley taking water out of the river, which also serve the small City of Lodi. And since they were both making municipal users under California law, the East Bay District did not have a right to condemn the city's users and therefore the Court made this physical solution so that both could live. That's one aspect of the physical solution. Another aspect is as Mr. Justice White says that by putting in these check dams, you would presumably make it somewhat easier to pump from the river --
Speaker: [Inaudible]
B. Abbott Goldberg: It didn't affect the amount -- you mean affect the amount of water available to the plaintiffs?
Speaker: [Inaudible]
B. Abbott Goldberg: That is right. They're still, even without the physical solution, would get all the water they needed plus the element of the inconvenience of getting it from a meandering stream rather than behind these small pool of a check dam.
Speaker: [Inaudible]
B. Abbott Goldberg: That is right.
Speaker: [Inaudible]
B. Abbott Goldberg: I would think it could be measured just as much by changes in the value of the land if the land has the water very readily available presumably it's worth more than if the water is somewhat available with somewhat more difficulty and I take it indeed the plaintiffs felt the same way, I think as they were able to estimate damages, they filed -- they filed their Tucker Act suits in September and October of 1947.
Speaker: [Inaudible]
B. Abbott Goldberg: Yes.
Speaker: [Inaudible]
B. Abbott Goldberg: That is right. The -- a third aspect of the physical solution is that the District Court was of the opinion that the existence of the physical solution, the raising of the water levels some -- well, I don't recall what the maximum one of these dams is, but they're not very high say 14 or 15 feet. But the raising of the water level and the bed of the river would form enough increase in pressure to force more water into the underground and thereby preserve the water level in the area of the underground influenced by the river. Now, on that --
Speaker: [Inaudible]
B. Abbott Goldberg: That is in the back -- in the back lying area which I now indicate.
Speaker: [Inaudible]
B. Abbott Goldberg: Our position on that point is that, that the water levels in the back lying area depends not on the amount of water in the river but on the amount of pumping that goes on in that area and well I think I can illustrate it most graphically this way. We had a geologist on the stand and he was trying to explain this to Judge Hall. He says, “Your Honor, if you don't control the amount of pumping in the area overlying the groundwater, you're going to have a constantly diminishing ground level no matter how much water you put down the river.
Byron R. White: [Inaudible]
B. Abbott Goldberg: In the area which the Court thought, there's a large area of dispute from this sense, Your Honor. There is no question about what the river definitely influences the underground. Indeed within the plus, the river in the area involved here taking of the upper regions rather deeply entrenched, maybe 200 feet at a maximum. And in that entrenched area, there is open alluvial soil, the water level in that alluvial soil is just the same for all practical purposes as the water level in the river. Then you get back a little bit from the river and you'll find the water level is somewhat lower than it is in the river, but nevertheless varies to a degree in accordance with the river and finally as you get further back, there is no perceptible change at all. Well, based on the study of the groundwater contours, a map of the elevation of the groundwater table, it seems to the conclusion and are still of the conclusion that the area affected by the groundwater -- by the river is a relatively narrow band extending along the uplands along the river. Now, just how far I -- I really don't recall. The Court took the position that the movement of groundwater depended not on this groundwater claim or groundwater table but on the fact that Fresno is in the alluvial cone of the San Joaquin River and the District Court set up the hypothesis, groundwater moves from a river to the outermost boundary of the rivers in the alluvial cone. Fresno was within the outermost boundary of the alluvial cone, therefore, water moves to Fresno. We have resisted that entirely and one of our firmest objections to the physical solution, Your Honor, is this. The Court in the physical solution has reserved jurisdiction to alter that solution in the event such alteration becomes necessary and we say that the Court is in effect putting thus in this position and saying, “You've got to make water move against the laws of nature.” And frankly, I feel we were in the same -- the same situation as Galileo before the Peruvian Inquisition except not only do we have to recamp the heresy or we have to make the earth stop moving around the sun. Now, we cannot live with the situation of that sort, however, we recognize that - and the districts will be the ultimate authority and recognize that if a court in a proper proceeding for compensation finds that rights are there of people within an area which it believe to be affected by the river operations have been taken. Like it or not, we will have to pay for it, but it's quite one thing to pay for the right, buy your piece and operate the project and it's quite another thing every summer, you have to get up with the insecurity that, well today, you're going to have to start releasing the full natural flow down the river and start drying up the crops and drying up the industries which are dependent on the service of the canal. It simply prevents -- this sort of decree simply prevents the rational operation of the Friant. Thank you.
Claude L. Rowe: To briefly answer Mr. Goldberg that it's merely a matter of dropping the wells a few feet, the Bureau of Reclamation's own engineer specify that in this area prior to Friant Dam from here to Mendota and they kept record for years 211,000 acre-feet procurated from the river out into this alluvial cone. And you can see it how far, but there's no dispute that 211,000 acre-feet procurated from the river to supply the underground. Now, when Mr. Goldberg tells you that five-second feet passing down the river is going to make that amount is arithmetic, is slightly erroneous and I don't mean to be criticizing either, but five-second feet means to 2 acre -- a second foot is two acre-feet a day. Five-second feet would be 10-acre-feet a day and if you ran that all year, that amount would produce 3,630-acre-feet if I'm correct, Mr. Goldberg, circulation for the whole year, 3,600 as against 211,000 acre-feet.
Speaker: [Inaudible]
Claude L. Rowe: No five-second feet.
Speaker: [Inaudible]
Claude L. Rowe: Yes. But I mean if --
Speaker: [Inaudible]
Claude L. Rowe: Well, as he did say, it might take a lot more water at Friant but this five-second feet test going down the river at all places, that could mean a very small -- a much smaller amount, 211,000 acre-feet.
Speaker: [Inaudible]
Claude L. Rowe: Yes, that's right.
Speaker: [Inaudible]
Claude L. Rowe: Yes and remember this, I think he was arguing something that is not before this Court at the present time. The District Court found that if this plan of five-second feet would be put into operation without check dam and without allowing approximately 186,000 acre-feet to come down back at the check dam to procurate out into the side that 200,000 acres of the land within the alluvial cone and I think that should be pointed out to the Court, it's in Exhibit 2 of the green brief. It's called a lease line. The Court found that if the five-second foot theory was put into operation, 100,000 acres of this land would be completely destroyed. I don't know whether I'm right about the County of Fresno but it does produce --
Speaker: [Inaudible]
Claude L. Rowe: Is that what --
Speaker: [Inaudible]
Claude L. Rowe: Yes, but they've never done that. They have been during, I don't say they do it just on account of a pendency of this action, but they've been allowing 626,000 acre-feet a year to come down the river. From 1951 when they finished the Kern Canal up to date. Now, that would not show this yet in the destruction of a land. But the Court found that 100,000 acres would be destroyed and my recollection is that the price per acre, run as high as a thousand dollars and it means that the damage to the Government is $100 million as against the cost of the Government approximately 1 million for the check dam. I'm not going to argue the physical solution. I -- the State of California, the original Bureau defendants and the Irrigation Districts and the city all ask for it. Now, if they don't want it, there's a provision in the complaint for inverse condemnation at paragraph four which the District Court has held for damages. Now, I seriously wonder whether the Bureau engineers want a ruling -- had a physical solution of doubt. As the Ninth Circuit said, a physical solution isn't for the benefit of the land owner, that's to give an appropriator like the Government the right to give him a substitute service by any means in the most economical and with the less use of water. In the Gerlach Cattle Company case, 11140 claims that this Board approved the doctrine of physical solution was of which this Court affirmed was approved. Now, I'm not going to argue the physical solution. I think down in the heart of the engineers as opposed to theorist in the legal departments maybe myself included, I think they'd be very happy with that cheap physical solution but I can't say that.
Speaker: [Inaudible]
Claude L. Rowe: Well --
Speaker: [Inaudible]
Claude L. Rowe: Yes. Well, the answer to that is given in Nebraska versus Wyoming a quote from the -- my brief here, the same question this Court asked itself, should we get in to continuous administration of the stream? And the Court said, “Well, if it's our duty to do it, we should do it.” Now, that in Nebraska versus Wyoming is cited in this -- in my brief, I'm sorry, I can't just put my finger on this but it's there and there's another case where this Court approved, the Water Master which was continuous. I know the way I feel, there are a lot of merits in that suggestion. The Court still going to be in there running it, but the California doctrine of physical solution as set forth in the Lodi case requires the court to take continuing jurisdiction so that he can -- if he can, he can cut the water down. Now, I can argue if you have a feeling that -- well here, these engineers are running these projects and what does the Court in there for but under the doctrine of physical solution, it does give the Government the right to force a substituted service upon the riparian owner. And as the Ninth Circuit quoted in their decision, that's an advantage to the Government, that isn't an advantage to the landowner because they can substitute wells, they can substitute check dams. And if you will notice the check dam idea is in a general way approved by almost everybody. Mr. Goldberg himself put on evidence that there ought to be five check dams and he cut it down to three when he was trying the case and the Government admitted that might be necessary to put in four or five. I'm not going to argue the physical solution part because I think there would be a tremendous damage action possible there whenever they cut down this 626,000 acre-feet a year to 60,000.
John M. Harlan II: What bearing if any do you think the fact that the Government or the officials, the reclamation officials who had given this election so to speak between taking the injunction and the physical solution, what bearing do you think that that election has if any on the Government's immunity argument?
Claude L. Rowe: Well, I -- I think it ties into their immunity argument, I think that tends to show a waiver of immunity because even the Secretary at least, it goes to show there wasn't a taking. They didn't intend to take it. The Secretary McKay, he says, we go along with the State of California, and plan a physical solution. Well, if they're going to keep putting water down there, you're not taking something from somebody. Also, if you'll notice in the Bureau of Reclamation officials' answer, they ask the complaint be dismissed, but in the alternative, they ask the Court to determine what lands are entitled to water, two, the amount of water they're entitled to; and three, to make a decree to give it to them. Now, as I say, I think somewhere down the line in the lawsuit, the Government should be bound by the standard things. And if you ask me, I think it's just fairness and logic when they ask the Court to make a determination of how much water should go down the river, they shouldn't be able to later on say on a field, “well, we're immune” from what we ask. I don't know whether that answered your question or not. Is there any other that I might attempt to answer?
John M. Harlan II: Well, you -- as far as I'm concerned, you haven't dealt with the Government's basic argument at all in any of your appearances.
Claude L. Rowe: Well, would you tell me --
John M. Harlan II: If I may say so.
Claude L. Rowe: -- which one that is, I will try to do it possibly.
John M. Harlan II: I can't argue the case for you, Mr. Rowe. I'm just suggesting that the Government is here on a one basic point, that they're immune from suit, that although informed, this is a suit against the individuals because of the arguments that they make and what follows in the Larson case that this in effect has an impact on the Government which means that it cannot be sued without its consent and that it isn't -- hasn't given its consent either by virtue of such an aid of Reclamation Act or by virtue of 208 and I haven't heard you address anything to either of those arguments up today, any of those arguments.
Claude L. Rowe: Alright, I will endeavor to do it. All of the decisions, first, all of the -- we are suing here an administrative officer under the theory that he is violating and acting in excess of the powers conferred by Congress. That being true under the Yuma case and the Swigart case dealing with great under the case of the fishing licenses in Alaska under even Lane versus Dollar, that is not a suit against the Government and the official maybe restrained from violating the act of Congress which in my opinion in this case is the Act of 1949 which requires the Bureau to recognize the county of origin legislation. Now, assuming that isn't true, I haven't tried to press it, but under the Gerlach case, this Court held that when a -- the Government comes in to seek an appropriation of water in a state, they must conform to the state law. The Government came in. We originally filed a suit to determine the application between the City of Fresno and their priority in the Government. That Government came in, the Water Rights Board and the Court referred it to the administrative agency. The Water Rights Board advertised the entire river as they've done in other decisions on the Sacramento and the American River. Everybody had a right on that river to come in. It was tried. The Government was given the permit to appropriate water subject to two additions that they recognized vested rights, secondly, that Fresno gets at least 50,000 acre-feet of water. Neither party appealed. I think that that is a complete adjudication under the Act of 1952. I don't know what else you could do. And as I have stated here, if you go on the other theory that everything below Gravelly Ford has been condemned since no water taken by eminent domain except the substitution of water that formally came out of Mendota Pool, if you take that theory, the Government, there were 208 parcels of land, 47 and I – in my view the Government's brief didn't -- have not settled. The Government owned certain rights. The districts, all of the districts were parties. Everybody down to the end of where the water was to flow and you know that that point, remember, it doesn't say a stream system. There is a second alternative or other source, and that source is Friant. Everybody from Friant was a party to that litigation. The District Court, the Government came in and presented evidence that they had bought from Millerton Lake certain reserved water rights which cut into the riparian rights. They put in evidence that they had purchased water rights shown on the Exhibit A-48A, type of contract. The riparian owners proved what land was riparian. The District Court ruled on every specific parcel -- 208 parcels. It ruled the right of the district and in my view, I will submit it that this -- by this Court whether that's not an adjudication under the Acts of 1952, waiving the Government's immunity under the warning of other source, not complete river system. So that either under the hearing by the State Water Rights Board which was not appealed or by this determination if you will look in the large volume at A -- in Exhibit A-91A it -- it shows beginning up here – somewhere down here, pardon me, beginning up here with Friant Dam --
John M. Harlan II: What volume is this in?
Claude L. Rowe: That is the printed record from the Ninth Circuit.
John M. Harlan II: Alright.
Claude L. Rowe: Every, the 208 parcels were ruled upon whether the Government had the rights or whether they were riparian rights. The Government -- the District Court ruled how much water may be used for each of the crops. I feel that that was a complete adjudication of the rights from another source or other source, Friant. Now, this Court has held that if all parties had been brought in, the plaintiff has the right to ask that they'd be brought in and then in our brief we've asked that. Now, the Government counsel can tell me who else we ought to bring in if they're taking everything from Gravelly Ford down or have taken it by eminent domain, we've litigated every district. We've litigated an entire area. I would ask this Court permission to bring such defendants in.
Speaker: [Inaudible]
Claude L. Rowe: The Court of Appeals --
Speaker: [Inaudible]
Claude L. Rowe: They said it was not that kind of a suit, you're right and we have appealed for that part of their decision. Now finally, Mr. Goldberg says that these water rights have been taken by eminent domain. I don't think so. In the first place, the Act of 1902 and 1949, require the Government to recognize the county or origin. The Bureau of Reclamation has the whole Congress. They are recognizing those rights and reserving water, not damages. Under the Youngstown case, you cannot condemn anything unless authorized by Congress. And since it wasn't authorized, there couldn't be a taking by condemnation or eminent domain. Not only that, I think the interpretation of the California agencies is also very helpful. I would just like to read to and that will conclude my remarks --
Hugo L. Black: [Inaudible] suppose it cannot.
Claude L. Rowe: Yes. The Government could if Congress had authorized the taking of the county of origin rights, I would say yes.
Hugo L. Black: Suppose it had authorization.
Claude L. Rowe: If they have authorized it, I would say that they could condemn but I would agree with the lower court that they have not taken it as yet. They've not expressed an intension to taking it. They're letting the water run down the river, they're making compacts and they're recognizing those rights down the Gravelly Ford, but frankly the Government does have the right. It could condemn them out, county of origin or no county of origin if Congress had limited them from doing it.
Hugo L. Black: [Inaudible]
Claude L. Rowe: Yes. They would have a right to sue in the Court of Claims.
Hugo L. Black: [Inaudible]
Claude L. Rowe: For taking by eminent domain or condemnation.
Hugo L. Black: How do they do that?
Claude L. Rowe: They do have --
Hugo L. Black: Riparian --
Claude L. Rowe: Not to take water needed in the county and watershed of origin. I do not think because by the Act of 1949 which reauthorized the entire Central Valley project, the Government made that clear that the Secretary might not take water needed in the county or watershed of origin.
Hugo L. Black: If they had a chance and suppose they can --
Claude L. Rowe: Yes.
Hugo L. Black: -- and suppose you sue now.
Claude L. Rowe: Yes.
Hugo L. Black: And say, you can do it and there's no one depriving you with your right. Have you not [Inaudible]?
Claude L. Rowe: Well, there would be a question as Mr. Goldberg has said, possibly the statute could run on it.
Hugo L. Black: Well, that's the statute of limitation.
Claude L. Rowe: Yes.
Hugo L. Black: Suppose you had them.
Claude L. Rowe: Well then, if the Government -- if Congress had authorized the taking, there could be a suit where there had been a taking but I agree with the Ninth Circuit that the Government has never indicated in and then -- and to depict these rights between here and there or to take personal right.
Hugo L. Black: You insisted there in taking [Inaudible]
Claude L. Rowe: They are threatening to, and I think the minute possibly -- this is not criticism if this lawsuit is over. I think the 620,000 -- 6,000 acre-feet of water that goes down the river will go back to the 60,000 acre-feet that they threatened they got to do. And then since 211,000 percolated into the ground alone, there would be a taking and if they're authorized to take it, in that case, there could be a suit for damages.
Arthur J. Goldberg: Now, what are you going to say about the Solicitor General's [Inaudible]?
Claude L. Rowe: No, I think that the reauthorization of the Central Valley project as put in 1937 along with the mentioned protecting county of origin. I think that that covers the whole Act now.
Arthur J. Goldberg: [Inaudible]
Claude L. Rowe: No, I'm -- one thing I think he did wrong. You can't reauthorize, go back to 1937 and reauthorize an Act and say that the Secretary must conform to the county of origin and then say it doesn't apply to the 1937 enactment. I don't see how you can do it.
Arthur J. Goldberg: How much of the project is completed?
Claude L. Rowe: The entire project is complete. The Government has done in addition to the Central Valley project, they have built some dam on the American River. They have an alternative river project up here but the entire original Central Valley project as set forth in the feasibility report in December 2nd, 1935 is complete. I think counsel will agree with me on that. If I may read then, just some interpretations of the law by California people, “As a manner of both state and federal law, it appears that the United States, the Bureau of Reclamation as well as its parent organization, the Department of the Interior and the Secretary thereof are obligated to observe Water Code Sections…” I'm reading from the bottom of page 147 of my green brief, “11460 to 11463 in carrying out the Central Valley project.” Then the second quote, “Whatever may have been the intent of the legislature in adopting these statutes, we cannot conclude that it was intended thereby to deprive areas such as the City of Fresno and the Fresno Irrigation District of a source of water supply so readily accessible to them at that obtainable from the San Joaquin River.” We believe that the legislature in adopting watershed protection Sections 11460, 11463 and the county of origin sections 10500 to 504 and 10505 was expressing a policy that area such of the city and the district, both highly developed and well-established, located almost at the very outlets of Friant Dam should not occur deficiencies and supplies such as they are now suffering while water is transported pass them to distant undeveloped lands. Now, that's the Water Rights Board that farms out the water. Now, this is from Mr. Goldberg's, former boss, the Attorney General, from 25 opinions of the Attorney General, 1955-21, “The legislative background as a priority makes it difficult to concede that the legislature intended that the authority could destroy the priority by condemnation. Since the priority exist only as against the authority, such as construction would completely destroy the effect of Section 11460 and make it in the -- its enactment and idle gesture.” And if you say that you're giving protection, water to the areas in which it originates and at the same words saying, you can take it away by condemnation, I think that Congress never intended that. I think they intended to back up the cities, City of Fresno and other people that I have told. This area here which is an agricultural area in California, it is not asking government subsidies. It grows grapes, raisins, citrus. You have the dried fruit capital of the world. There is some party, they are carrying their own load and all they need is water and we humbly ask you gentlemen to get that closed.
Speaker: [Inaudible]
Claude L. Rowe: Yes.
Speaker: [Inaudible]
Claude L. Rowe: No, I would say that they could take whether a surplus or not as long as the great, rich, highly developed -- historically developed areas in California are left with sufficient water supply. I don't think Congress ever intended to dry up the richest agricultural county in the United States.
Speaker: [Inaudible]
Claude L. Rowe: For it should not take water?
Speaker: [Inaudible]
Claude L. Rowe: Yes and I think that is the opinion of the Attorney General, Mr. Goldberg's former boss, the present governor when he said, “Even though they have taken it, if in the future they needed, the Government has to give it back to them and the people don't have to pay the Government anything for the project. Now, I agree with Mr. Goldberg's boss. I agree with the Water Rights Board who really are the people who say who gets the water. Now, I want to thank you very much for your kindness.
B. Abbott Goldberg: May it please the Court. With regard to Fresno drying government, Fresno is not becoming one with minivan tire. Fresno is pumping more water now than it pumped 20 years ago or 12 years ago when this lawsuit began. They started out their pumping around 40,000 acre-feet. Now they're pumping 60,000 acre-feet. They are not suffering a shortage in water supply.
Speaker: [Inaudible]
B. Abbott Goldberg: That's in addition to what they pump. So if you assume that Fresno needs a 100,000 acre-feet, when are they going to need it? Well, as I read -- as I read the little table on page 83 of Mr. Rowe's brief in Number 51, they're not going to need that hundred thousand acre-feet until sometime between 1980 and 19 -- 1990, allowing for 30,000 acre-feet of their well. So they have 60,000 plus 30,000 which is 90,000 here about that time. Now --
Speaker: [Inaudible]
B. Abbott Goldberg: If they go ahead and put in a system so they could get the water from Friant, they could turn off their pumps and let the ground water come back. They'd be getting 60,000 and that would take their full supply for a while. As the city engineer who testified, I've made a little collection of these because I find them rather amusing, the city engineer testified at one time that he have to curtail service in some area of the city. Where it turned out under cross-examination, he had to curtail service not because there wasn't enough water there but there was so much demand for it that he couldn't get it through the existing pipe system. I refer to five record at page 2179, but what concerns me is this 100,000 acre-feet and actually the impact of Judge Goldberg's question, because the problem is this. You can't say, you can't say for the City of Fresno or for anybody else, you're going to need a 100,000 acre-feet in the future. You could only say you're going to need 100,000 acre-feet if present conditions of growth, patterns of growth continue and these projects have to be kept elastic and you have a splendid demonstration of the last or future project here. The original feature is Friant, Delta-Mendota Canal, Madera Canal, Friant-Kern it's just the way up here in the north the best dam, the most feasible one built first, Tracy Pumping System. Now, the next dam, the next most feasible one was the American shortly north of Sacramento up here on Poso dams on the America. So they built that. This water supply is a constantly expanding thing when Fresno says in page -- I think its page 52 and so of their buff reply brief, I identify it as buffed because there are two of them in 51. May I continue for just a moment, when they say that they have no source of supply except from the San Joaquin River sir, that is not correct? They have a source of supply from the Central Valley project. They indeed what have a source supply from the state project which will be coming on the west side if they chose to use it. The fight is not over, source of water, availability of water, it's over the price that's going to have to be paid. Thank you.